The decision of the court was announced by —
Lowe, J.
Action on a promissory note; trial by the court; judgment for plaintiff; defendant, Casady, appeals from an order overruling his motion for a new trial, the ground of which was that the finding was against evidence and law. The issue made-was that the note had *608been paid. The record purports to contain all the evidence «that was introduced and used on the trial; to recapitulate the same is not demanded under the circumstances. An examination thereof impresses us with the belief that it sustains rather than disproves the correctness of the decision, and thus not falling within the rule that the finding should be clearly against the weight of the evidence in order to justify a reversal, the judgment below is
Oasady & Polk for the appellant — No appearance for the appellee.
Affirmed.